              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 1 of 17




 1   Eric H. Gibbs (SBN 178658)
     ehg@classlawgroup.com
 2
     Andre M. Mura (SBN 298541)
 3   amm@classlawgroup.com
     Karen Barth Menzies (SBN 180234)
 4   kbm@classlawgroup.com
 5   Amy M. Zeman (SBN 273100)
     amz@classlawgroup.com
 6   Steve Lopez (SBN 300540)
 7   sal@classlawgroup.com
     GIBBS LAW GROUP LLP
 8   505 14th Street, Suite 1110
 9   Oakland, CA 94612
     Telephone: (510) 350-9700
10   Facsimile: (510) 350-9701
11
     Attorneys for Plaintiff and Proposed Class
12
     [Additional counsel on signature page]
13
14                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    MUDPIE, INC.,                               Case No. _________________
17
                                                  CLASS ACTION COMPLAINT
18                           Plaintiff,
19                                                DEMAND FOR JURY TRIAL
              v.
20
21
      TRAVELERS CASUALTY
22    INSURANCE COMPANY OF
      AMERICA,
23
24                           Defendant.
25
26
27
28




                                 CLASS ACTION COMPLAINT
                 Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 2 of 17




 1          Plaintiff Mudpie, Inc., individually and on behalf of all others similarly
 2   situated, files suit against Travelers Casualty Insurance Company of America and
 3   alleges as follows:
 4                                        INTRODUCTION
 5          1.      Since March 19, 2020, California’s “Stay at Home” order has instructed
 6   all 40 million California residents to remain at home, with certain exceptions. Though
 7   lifesaving, this mandate, which remains in place, ends in-house service at California
 8   retailers. This is not merely causing severe financial distress for retailers and their
 9   employees; such closures threaten the viability of California’s retail industry.
10          2.      Plaintiff’s store Mudpie in San Francisco, California is among the
11   thousands of retailers that have been forced by State orders to cease operations as part
12   of the Stay at Home order. Mudpie and many California retailers—none of whom
13   bear fault for statewide closures—were responsible business stewards, thus paying
14   for business interruption insurance to protect against a situation like this.
15          3.      But insurance companies operating in California—despite collecting
16   premiums for such risks—are categorically denying claims from retailers arising from
17   California’s mandated interruption of business services. Those denials are often made
18   with little or no investigation and without due regard for the interests of insureds.
19          4.      Indeed, form letters denying coverage for such losses appear to rest on
20   crabbed readings of coverage language and overbroad readings of exclusions. That
21   gets insurance law exactly backwards—and raises the specter of bad-faith denials.
22          5.      Mudpie’s experience is no different. It has dutifully followed
23   California’s mandates. Facing serious financial harm, it has filed a claim with
24   Travelers for business interruption coverage.
25          6.      Travelers swiftly denied the claim. Though its reasons are cursory, the
26   denial appears to be based on an unreasonable reading of its policy, which tracks
27   form policies issued throughout California on a take-it-or-leave-it basis.
28          7.      That leaves the Mudpie in financial straits—precisely the situation it
     sought to avoid when it obtained coverage for business interruptions.
                                             1
                                   CLASS ACTION COMPLAINT
                 Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 3 of 17




 1          8.      Mudpie and other retailers bought full-spectrum, comprehensive
 2   insurance for their businesses – not just for damage to their physical premises and
 3   equipment. And for good reason. Insurance coverage is important, if not vital for
 4   small businesses.
 5          9.      Mudpie and other California retailers reasonably believed they had
 6   comprehensive coverage that would apply to business interruptions under
 7   circumstances like these, where they have done everything right to protect their
 8   businesses and the public. But insurance companies like Travelers are cutting those
 9   lifelines – despite having pocketed significant premiums for such relief.
10          10.     Plaintiff thus brings this action, on behalf of itself and other California
11   retailers, seeking declaratory relief, insurance coverage owed under Travelers’ policy,
12   and damages.
13                                             PARTIES
14          11.     Plaintiff Mudpie, Inc. is a corporation formed under the laws of
15   California. Its principal place of business is San Francisco, California.
16          12.     Defendant Travelers Casualty Insurance Company of America is a
17   corporation organized under laws of Connecticut with its principal place of business
18   in Hartford, Connecticut. At all relevant times, Travelers operated in California,
19   including in San Francisco.
20                                   JURISDICTION AND VENUE
21          13.     This Court has subject matter jurisdiction over this action under 28
22   U.S.C. § 1332(d)(2) because this is a class action wherein the amount in controversy
23   exceeds the sum or value of $5,000,000, exclusive of interest and costs, there are more
24   than 100 members in the proposed class, and at least one member of the class is a
25   citizen of a state different from Defendant.
26          14.     This Court has personal jurisdiction over Defendant, because Defendant
27   conducts business in San Francisco, California.
28


                                             2
                                   CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 4 of 17




 1          15.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) as a
 2   substantial part of the events or omissions giving rise to the instant action occurred in
 3   San Francisco, California.
 4                                 INTRADISTRICT ASSIGNMENT
 5          16.    Assignment to the San Francisco Division would be proper because
 6   Defendant has conducted business there and a substantial part of the events or
 7   omissions which give rise to the claims alleged herein occurred in San Francisco.
 8                                    FACTUAL BACKGROUND
 9          17.    In January 2020 early media reports documented an outbreak of a novel
10   strain of coronavirus – COVID-19 – in Wuhan, China. By late January, it was
11   generally understood in the scientific and public health communities that COVID-19
12   was spreading through human-to-human transmission and could be transmitted by
13   asymptomatic carriers.
14          18.    On January 30, 2020, reports of the spread of COVID-19 outside China
15   prompted the World Health Organization to declare the COVID-19 outbreak a
16   “Public Health Emergency of International Concern.”
17          19.    On March 11, the World Health Organization declared COVID-19 a
18   global health pandemic based on existing and projected infection and death rates and
19   concerns about the speed of transmission and ultimate reach of this virus.
20          20.    Public health officials have recognized for decades that non-
21   pharmaceutical interventions (NPIs) can slow and stop the transmission of certain
22   diseases. Among these are screening and testing of potentially infected persons;
23   contact tracing and quarantining infected persons; personal protection and
24   prevention; and social distancing. Social distancing is the maintenance of physical
25   space between people. Social distancing can be limited – e.g., reducing certain types
26   of conduct or activities like hand-shaking – or large-scale – e.g., restricting the
27   movements of the total population.
28          21.    A lack of central planning, shortages of key medical supplies and
     equipment, and the unfortunate spread of misinformation and disinformation about
                                             3
                                   CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 5 of 17




 1   the risks of COVID-19 has led to widespread confusion, unrest, and uncertainty
 2   regarding the likely trajectory of this pandemic and the appropriate counter-measures
 3   necessary to mitigate the damage it could potentially cause.
 4          22.    Beginning in late February, public health officials began advising
 5   various governments around the world that one of the most disruptive NPIs –
 6   population-wide social distancing – was needed to stop the transmission of COVID-
 7   19. Suddenly schools, offices, public transit, restaurants, bars, music venues, and
 8   shops -- densely occupied spaces, heavily traveled spaces, and frequently visited
 9   spaces – were likely to become hot-spots for local transmission of COVID-19.
10          23.    By mid-March, that advice was being implemented by state and local
11   governments across the United States. In many respects, California led the way,
12   becoming one of the first states to order widespread closures.
13          24.    California’s Governor Gavin Newsom, on March 12, 2020, issued a
14   statewide directive known as the Safer at Home order: “All residents are to heed any
15   orders and guidance of state and local public health officials, including but not
16   limited to the imposition of social distancing measures, to control the spread of
17   COVID-19.”
18          25.    Following closely on the heels of local closure orders, including in San
19   Francisco, on March 19, 2020, the Governor issued another series of mandates (the
20   Stay at Home Order)—which remain in effect to date—requiring retailers to cease in-
21   person services, though curbside sales or by delivery are now permitted.
22                                   PLAINTIFF’S EXPERIENCE
23          26.    Plaintiff operates a retail store called Mudpie in San Francisco,
24   California. Mudpie sells fine children’s clothing, toys, housewares, books, and other
25   goods in a Victorian shop in San Francisco’s historic Fillmore district.
26          27.    Mudpie has complied with all applicable orders of California state and
27   local authorities. Compliance with those orders has caused direct physical loss of
28   Mudpie’s insured property in that the property has been made useless and/or
     uninhabitable; and its functionality has been severely reduced if not completely or
                                            4
                                  CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 6 of 17




 1   nearly eliminated.
 2          28.    The impact of these orders is felt not simply in their direct application to
 3   Mudpie’s operations, but also in their application to neighboring businesses and
 4   properties, whose property has suffered similar direct physical loss as a result.
 5          29.    Even when California relaxes or revokes its mandates, Mudpie will
 6   encounter continued loss of business income due to those orders because, in issuing
 7   those orders, government officials have stated that densely occupied public spaces are
 8   dangerously unsafe, and continuing to operate the shop in the same manner as before
 9   could expose Mudpie to the risk of contaminated premises as well as exposing
10   customers and workers to transmission and infection risks.
11          30.    Plaintiff purchased comprehensive commercial liability and property
12   insurance from Travelers to insure against risks the business might face. Such
13   coverage includes business income with extra expense coverage for the loss, as well as
14   additional “civil authority” coverage. The coverage excludes loss “caused by or
15   resulting from” virus or bacteria. Once triggered, the policy pays actual losses
16   sustained for the business income and extra expense coverage.
17          31.    To date, Plaintiff has paid all of the premiums required by Travelers to
18   keep its policy in full force. These premiums have totaled many thousands to date.
19          32.    On or about April 27, 2020, Plaintiff reported a loss of business income
20   as of March 16, 2020, under Policy 680-1G147295.
21          33.    On or about May 6, 2020, Travelers denied Plaintiff’s claim for coverage.
22   In a cursory denial letter, Travelers took the position that “[b]ecause the limitations on
23   your business operations were the result of the Governmental Order, as opposed to
24   ‘direct physical loss or damage to property at the described premises’ . . . this
25   Business Income and Extra Expense coverage does not apply to your loss.” Although
26   Mudpie’s policy also included civil authority coverage and while Travelers
27   acknowledged that a civil authority had prohibited access to Mudpie’s premises, it
28   stated that “the Governmental Order that affected your business was not issued due
     to ‘direct physical loss of or damage to property.” Travelers further stated that the
                                            5
                                  CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 7 of 17




 1   policy included “an exclusion for ‘loss or damage caused by or resulting from any
 2   virus’ – such as the COVID-19 virus.”
 3          34.      Travelers’ denial letter, on information and belief, appears to be a form
 4   letter sent in response to business interruption claims arising from California’s Stay at
 5   Home orders.
 6          35.      Travelers’ denial is contrary to the terms and conditions of the policy
 7   and applicable law, which gives effect to plain language, construes ambiguity in favor
 8   of coverage, and narrowly construes exclusions, the applicability of which insurers
 9   have the burden of proving.
10          36.      Travelers’ denial of coverage breached its obligation and responsibility
11   to provide coverage available through the policy to Plaintiff due to its covered loss of
12   business income because its premises are unusable and uninhabitable and have lost
13   all function.
14          37.      As a result, Travelers’ denial of coverage and breach of the insurance
15   policy it issued, Plaintiff has suffered and will continue to suffer damages.
16          38.      A declaratory judgment determining that the coverage provided under
17   the policy and an order that such coverage is owed will prevent Plaintiff and Class
18   members from being wrongfully left without vital coverage acquired to ensure the
19   survival of its businesses in these circumstances. As a result of the Stay at Home
20   orders, Plaintiff has incurred and continues to incur a substantial loss of business
21   income and additional expenses covered under the policy.
22                                          CLASS ALLEGATIONS
23          39.      Plaintiff re-alleges and incorporates by reference herein all of the
24   allegations contained above.
25          40.      Business insurance policies purchased by small businesses like Mudpie
26   are not individually negotiated. At most, the prospective policyholder may elect to
27   add specialized coverage options to a basic business insurance policy. But the
28   substantive terms are set unilaterally by the insurer.
            41.      Plaintiff’s policy includes common terms and phrases widely used by
                                              6
                                    CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 8 of 17




 1   the insurance industry. The insurance industry typically hews closely to
 2   standardized insurance policy forms in addressing property and liability risks, and
 3   Defendant did so here.
 4          42.    As the impact of the COVID-19 pandemic is emerging, leading
 5   insurance industry associations have publicly stated that such standard business
 6   insurance policies do not provide any coverage for the business losses related to
 7   public health orders like the Stay at Home orders imposed by California. The denial
 8   letter received by Plaintiff—issued without any investigation at Mudpie’s premises
 9   and shortly after a claim was filed—appears to be a form letter that, on information
10   and belief, is sent automatically to any such business with comprehensive business
11   insurance that files a claim at this time.
12          43.    Pursuant to Fed. R. Civ. P. 23(b)(2), 23(b)(3), and 23(c)(4), Plaintiff brings
13   this action on behalf of itself and the following Class (the “Class”): All retailers in
14   California that purchased comprehensive business insurance coverage from
15   Defendant which includes coverage for business interruption, filed a claim for lost
16   business income following California’s Stay at Home order, and were denied
17   coverage by Defendant.
18          44.    Excluded from the Class are Defendant, any entity in which Defendant
19   has a controlling interest, and Defendant’s officers, directors, legal representatives,
20   successors, subsidiaries, and assigns. Also excluded from the Class are any judge,
21   justice, or judicial officer presiding over this matter and the members of their
22   immediate families and judicial staff.
23          45.    This action has been brought and may properly be maintained as a class
24   action as it satisfies the numerosity, commonality, typicality, adequacy,
25   predominance, and superiority requirements.
26          46.    Plaintiff reserves the right to amend the Class definition if discovery and
27   further investigation reveal that the Class should be expanded, divided into
28   subclasses, or modified in any other way.
            47.    Although the precise number of members of the Class is unknown and
                                             7
                                   CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 9 of 17




 1   can only be determined through appropriate discovery, Plaintiff believes, and on that
 2   basis alleges, that the members of the proposed Class are so numerous that joinder of
 3   all members would be impracticable. There are tens of thousands of retailers in
 4   California which are governed by the Stay at Home order and attendant statewide
 5   restrictions, and public reporting reveals that many have filed for coverage but have
 6   been denied.
 7          48.     Questions of law and fact common to the Class exist that predominate
 8   over questions affecting only individual members, including inter alia:
 9                  a.     Whether Defendant’s comprehensive business insurance policies
10                         cover claims for lost business income under the circumstances
11                         present here;
12                  b.     Whether the terms, definitions, and exclusions that Defendant
13                         has relied on to deny coverage reasonably can be construed in the
14                         manner Defendant claims, or are otherwise unenforceable as a
15                         basis for Defendant’s denials or, instead, must be construed to
16                         provide coverage under California law;
17                  c.     Whether the virus exclusion endorsement excludes coverage for
18                         the Stay at Home order;
19                  d.     Whether Defendant breached the implied covenant of good faith
20                         and fair dealing in its handling of the claim; an
21                  e.     Whether the declaratory judgment sought is appropriate.
22          49.     Plaintiff is a member of the putative Class. The claims asserted by the
23   Plaintiff in this action are typical of the claims of the members of the putative Class as
24   the claims arise from the same course of conduct by Defendant and the relief sought is
25   common.
26          50.     Plaintiff will fairly and adequately represent and protect the interests of
27   the members of the putative Class, as its interests coincide with, and are not
28   antagonistic to, the other members of the Class. Plaintiff has retained counsel
     competent and experienced in both consumer protection, insurance coverage, and
                                             8
                                   CLASS ACTION COMPLAINT
              Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 10 of 17




 1   class-action litigation.
 2          51.    Certification of the Class is appropriate pursuant to Fed. R. Civ. P. 23
 3   (b)(3) because:
 4                 a.      Questions of law or fact common to the respective members of
 5                         the Class predominate over questions of law or fact affecting only
 6                         individual members. This predominance makes class litigation
 7                         superior to any other method available for the fair and efficient
 8                         adjudication of these claims including consistency of
 9                         adjudications. Absent a class action it would be highly unlikely
10                         that the members of the Class would be able to protect their own
11                         interests because the cost of litigation through individual
12                         lawsuits might exceed the expected recovery;
13                 b.      A class action is a superior method for the adjudication of the
14                         controversy in that it will permit a large number of claims to be
15                         resolved in a single forum simultaneously, efficiently, and
16                         without the unnecessary hardship that would result from the
17                         prosecution of numerous individual actions and the duplication
18                         of discovery, effort, expense, and the burden of the courts that
19                         individual actions would create; and
20                 c.      The benefits of proceeding as a class action, including providing
21                         a method for obtaining redress for claims that would not be
22                         practical to pursue individually, outweigh any difficulties that
23                         might be argued with regard to the management of the class
24                         action.
25          52.    The Class should also be certified pursuant to Fed. R. Civ. P. 23(b)(2)
26   because:
27                 a.      The prosecution of separate actions by the individual members of
28                         the proposed class would create a risk of inconsistent
                           adjudications, which could establish incompatible standards of
                                               9
                                     CLASS ACTION COMPLAINT
             Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 11 of 17




 1                        conduct for Defendant;
 2                 b.     The prosecution of individual actions could result in
 3                        adjudications, which as a practical matter, would be dispositive
 4                        of the interests of non-party class members or which would
 5                        substantially impair their ability to protect their interests; and
 6                 c.     Defendant has acted or refused to act on grounds generally
 7                        applicable to the proposed Class, thereby making appropriate
 8                        final and injunctive relief with respect to the members of the
 9                        proposed Class as a whole.
10          53.    Likewise, particular issues are appropriate for certification under Fed. R.
11   Civ. P. 23(c)(4) because such claims present only particular, common issues, the
12   resolution of which would advance the disposition of this matter and the parties’
13   interests therein. Such particular issues include, but are not limited to:
14                 a.     Whether the comprehensive business insurance policies issued by
15                        Defendant cover class members’ direct physical loss of property
16                        and lost business income following California’s Stay at Home
17                        order;
18                 b.     Whether the coverages for direct physical loss of property and
19                        lost business income provided by the comprehensive business
20                        insurance policies are precluded by exclusions or other
21                        limitations in those policies;
22                 c.     Whether Defendant breached contracts by denying
23                        comprehensive business insurance coverage to Plaintiff and Class
24                        members;
25                 d.     Whether summary denial of claims for direct physical loss of
26                        property and lost business income, including by invoking an
27                        exclusion for viruses, without any investigation or inquiry
28                        constitutes bad faith and therefore a breach of the implied
                          covenant of good faith and fair dealing to act in good faith and
                                             10
                                   CLASS ACTION COMPLAINT
             Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 12 of 17




 1                        with reasonable efforts to perform their contractual duties and
 2                        not to impair the rights of other parties to receive the rights,
 3                        benefits, and reasonable expectations under the contracts;
 4                 e.     Whether the handling of the claim with the knowledge that
 5                        Defendant would not provide coverage for business interruptions
 6                        associated with public health measures such as California’s Stay
 7                        at Home order constitutes a breach of the implied covenant of
 8                        good faith and fair dealing; and
 9                 f.     Whether Plaintiff and Class members are entitled to actual
10                        damages and/or injunctive relief as a result of Defendant’s
11                        wrongful conduct.
12                                 FIRST CAUSE OF ACTION
13                                    Declaratory Judgment
14          54.    Plaintiff re-alleges the paragraphs above as if fully set forth herein.
15          55.    Plaintiff purchased a comprehensive business insurance policy from
16   Defendant.
17          56.    Plaintiff paid all premiums required to maintain its comprehensive
18   business insurance policy in full force.
19          57.    The comprehensive business insurance policy includes provisions that
20   provide coverage for the direct physical loss of or damage to the premises as well as
21   actual loss of business income and extra expenses sustained during the suspension of
22   operations as a result of such loss or damage.
23          58.    On or about March 19, California issued the Stay at Home order,
24   mandating that all Californians remain at home, with certain exceptions. This
25   mandate required retailers to cease all non-essential services. This mandate also
26   applied to neighboring businesses, thus causing widespread closures surrounding
27   Plaintiff’s business premises.
28          59.    As a result of this mandate, the covered property of Plaintiff lost some
     or all of its functionality and/or became useless or uninhabitable, resulting in
                                            11
                                  CLASS ACTION COMPLAINT
             Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 13 of 17




 1   substantial loss of business income.
 2          60.    These losses are insured losses under several provisions of Plaintiff’s
 3   comprehensive business insurance policy including business income and expense
 4   coverage, and coverage for civil authority orders.
 5          61.    There are no applicable, enforceable exclusions or definitions in the
 6   insurance policies that preclude coverage for these losses.
 7          62.    WHEREFORE, Plaintiff seeks a declaration for itself and similarly
 8   situated retailers that its business income losses are covered and not precluded by
 9   exclusions or other limitations in its comprehensive business insurance policy.
10                                  SECOND CAUSE OF ACTION
11                                      Breach of Contract
12          63.    Plaintiff re-alleges the paragraphs above as if fully set forth herein.
13          64.    Plaintiff purchased a comprehensive business insurance policy from
14   Defendant to insure against all risks (unless specifically excluded) a business might
15   face. This policy was a binding contract that afforded Plaintiff comprehensive
16   business insurance under the terms and conditions of the policy.
17          65.    Plaintiff met all or substantially all of its contractual obligations,
18   including paying all the premiums required by Defendant.
19          66.    On or about March 19, California issued the Stay at Home order,
20   mandating that all Californians remain at home, with certain exceptions. This
21   mandate required retailers, including that owned by Plaintiff, to cease all in-person
22   services. This mandate also applied to neighboring businesses, thus causing
23   widespread closures surrounding Plaintiff’s business premises.
24          67.    Beginning on March 16, 2020, and continuing through the date of the
25   filing of this Complaint, Plaintiff suffered the direct physical loss of property and lost
26   business income following California’s Stay at Home order—losses which were
27   covered under the comprehensive business insurance policy purchased from
28   Defendant.
            68.    There are no applicable, enforceable exclusions in Plaintiff’s
                                             12
                                   CLASS ACTION COMPLAINT
             Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 14 of 17




 1   comprehensive business insurance policy that precludes coverage.
 2          69.     Defendant breached its contract by denying comprehensive business
 3   insurance coverage to Plaintiff.
 4          70.     As a direct and proximate result of Defendant’s denial of comprehensive
 5   business insurance coverage to Plaintiff, Plaintiff suffered damages.
 6          71.     WHEREFORE, Plaintiff seeks: (a) a judgment for itself and similarly
 7   situated retailers that Defendant breached its contracts with Plaintiff; and (b)
 8   corresponding damages for that breach.
 9                                    THIRD CAUSE OF ACTION
10                 Breach of Implied Covenant of Good Faith and Fair Dealing
11          72.     Plaintiff re-alleges the paragraphs above as if fully set forth herein.
12          73.     Plaintiff contracted with Defendant to provide it with comprehensive
13   business insurance to ensure against all risks (unless specifically excluded) a business
14   might face.
15          74.     This contract was subject to an implied covenant of good faith and fair
16   dealing that all parties would act in good faith and with reasonable efforts to perform
17   their contractual duties—both explicit and fairly implied—and not to impair the
18   rights of other parties to receive the rights, benefits, and reasonable expectations
19   under the contracts. These included the covenant that Defendant would act fairly and
20   in good faith in carrying out its contractual obligations to provide Plaintiff with
21   comprehensive business insurance.
22          75.     Defendant breached the implied covenant of good faith and fair dealing
23   by:
24                  a.     Selling policies that appear to provide liberal coverage for loss of
25                         property and lost business income with the intent of interpreting
26                         undefined or poorly defined terms, undefined terms, and
27                         ambiguously written exclusions to deny coverage under
28                         circumstances foreseen by Defendant;
                    b.     Denying coverage for loss of property and lost business income
                                             13
                                   CLASS ACTION COMPLAINT
               Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 15 of 17




 1                            unreasonably, and without proper cause, by applying undefined,
 2                            ambiguous, and contradictory terms contrary to applicable rules
 3                            of policy construction and the plain terms and purpose of the
 4                            policy;
 5                 c.         Denying Plaintiff’s claim for loss of property and loss of business
 6                            income without conducting a fair, unbiased and thorough
 7                            investigation or inquiry, arbitrarily and capriciously, and/or with
 8                            knowledge that the denial was unreasonable under the policy;
 9                 d.         Misrepresenting policy terms; and
10                 e.         Compelling policyholders, including Mudpie, to initiate litigation
11                            to recover policy benefits to which they are entitled.
12          76.    Plaintiff met all or substantially all of its contractual obligations,
13   including by paying all the premiums required by Defendant.
14          77.    Defendant’s failure to act in good faith in providing comprehensive
15   business insurance coverage to Plaintiff denied Plaintiff the full benefit of its bargain.
16          78.    Accordingly, Plaintiff has been injured as a result of Defendant’s breach
17   of the covenant of good faith and fair dealing and is entitled to damages in an amount
18   to be proven at trial.
19          79.    WHEREFORE, Plaintiff seeks: (a) a judgment for itself and similarly
20   situated retailers that Defendant has breached the covenant of good faith and fair
21   dealing implied in its contract with Plaintiff; and (b) corresponding damages for that
22   breach.
23                                         PRAYER FOR RELIEF
24          WHEREFORE, Plaintiff requests, on behalf of itself and the Class, that the
25   Court enter a judgment awarding the following relief:
26          a.     An order certifying this action as a class action under Fed. R. Civ. P. 23,
27                 defining the Class as requested herein, appointing Gibbs Law Group
28                 LLP and Cohen Milstein Sellers & Toll PLLC, as Class Counsel, and
                   finding that Plaintiff is a proper representative of the Class requested
                                                  14
                                        CLASS ACTION COMPLAINT
               Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 16 of 17




 1                 herein;
 2        b.       A declaration that Plaintiff’s and Class members’ losses are covered
 3                 under Defendant’s comprehensive business insurance policy; and
 4        c.       Plaintiff also requests damages, attorney’s fees and costs, and such
 5                 other and further relief as is just and proper as compensation for
 6                 Defendant’s breach of contract and breach of the implied covenant of
 7                 good faith and fair dealing.
 8
 9                                      JURY DEMAND
10        Plaintiff demands a trial by jury for all issues so triable under the law.
11
12   Dated: May 11, 2020                    Respectfully submitted,

13                                          GIBBS LAW GROUP LLP
14
15                                          By: /s/ Eric H. Gibbs

16                                          Eric H. Gibbs
17                                          Andre M. Mura
                                            Karen Barth Menzies
18                                          Amy M. Zeman
19                                          Steve Lopez
                                            505 14th Street, Suite 1110
20                                          Oakland, CA 94612
21                                          Telephone: (510) 350-9700
                                            Facsimile: (510) 350-9701
22                                          ehg@classlawgroup.com
                                            amm@classlawgroup.com
23
                                            kbm@classlawgroup.com
24                                          amz@classlawgroup.com
                                            sal@classlawgroup.com
25
26                                       Andrew N. Friedman (pro hac vice forthcoming)
                                         Victoria S. Nugent (pro hac vice forthcoming)
27
                                         Julie Selesnick (pro hac vice forthcoming)
28                                       Geoffrey Graber (SBN 211547)
                                         Eric Kafka (pro hac vice forthcoming)
                                         Karina G. Puttieva (SBN 317702)
                                             15
                                  CLASS ACTION COMPLAINT
     Case 4:20-cv-03213-JST Document 1 Filed 05/11/20 Page 17 of 17




                               COHEN MILSTEIN SELLERS & TOLL PLLC
 1
                               1100 New York Ave. NW, Fifth Floor
 2                             Washington, DC 20005
                               Telephone: (202) 408-4600
 3
                               Facsimile: (202) 408-4699
 4                             afriedman@cohenmilstein.com
                               vnugent@cohenmilstein.com
 5
                               jselesnick@cohenmilstein.com
 6                             ggraber@cohenmilstein.com
                               ekafka@cohenmilstein.com
 7                             kputtieva@cohenmilstein.com
 8
 9                            Attorneys for Plaintiff and Proposed Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                16
                      CLASS ACTION COMPLAINT
